    Case 18-24326           Doc 38        Filed 03/13/19 Entered 03/13/19 01:04:52                          Desc Main
                                            Document Page 1 of 5





                                 UNITED STATES BANKRUPTCY COURT 
                                          DISTRICT OF UTAH
                                                  
,15(18-24326

'(%725 6 
 EDINA FULAN




                                             CERTIFICATE OF SERVICE 

,KHUHE\FHUWLI\WKDWRQWKHIRUHJRLQJ
                                      March 13, 2019,                                    Trustee's Claims Report (Chapter 13)
ZDVHOHFWURQLFDOO\ILOHGZLWKWKH8QLWHG6WDWHV%DQNUXSWF\&RXUWIRUWKH'LVWULFWRI8WDKE\XVLQJWKH&0(&)
V\VWHP,IXUWKHUFHUWLI\WKDWWKHSDUWLHVRIUHFRUGLQWKLVFDVHDVLGHQWLILHGDIWHUWKHVLJQDWXUHOLQHLQWKHDWWDFKHG
1RWLFLQJ&HQWHU¶V&HUWLILFDWHRI6HUYLFHDUHUHJLVWHUHG&0(&)XVHUVDQGZLOOEHVHUYHGWKURXJKWKH&0(&)
V\VWHP

,KHUHE\FHUWLI\WKDWRQ,FDXVHGWREHVHUYHGDWUXHDQGFRUUHFWFRS\RIWKHIRUHJRLQJ
                                      March 12, 2019,
DVIROORZV
Trustee's Claims Report (Chapter 13)

0DLO6HUYLFHYLDWKH1RWLFLQJ&HQWHU±%\UHJXODUILUVWFODVV8QLWHG6WDWHVPDLOSRVWDJHIXOO\SUHSDLGDGGUHVVHGWR
WKRVHSDUWLHVVSHFLILHGLQWKH1RWLFLQJ&HQWHUV&HUWLILFDWH2I6HUYLFHIRXQGEHORZ


                                                   V/RQ$-HQNLQV7UXVWHH2IILFHRIWKH6WDQGLQJ&KDSWHU7UXVWHH
     Case 18-24326          Doc 38      Filed 03/13/19 Entered 03/13/19 01:04:52                    Desc Main
                                          Document Page 2 of 5


OFFICE OF THE CHAPTER 13 TRUSTEE
405 South Main Street, Suite 600
Salt Lake City, Utah 84111
Telephone: (801) 596-2884
Facsimile: (801) 596-2898
Email: utahtrusteemail@ch13ut.org

                           UNITED STATES BANKRUPTCY COURT
                      FOR THE DISTRICT OF UTAH, CENTRAL DIVISION

IN RE:                                                 CASE NO: 18-24326
EDINA FULAN
                                                       Chapter 13
                         Debtor
                                                       Hon. JOEL T. MARKER

                                   TRUSTEE'S REPORT OF CLAIMS

        The court confirmed the Debtor's plan on November 20, 2018, and the bar dates for filing claims in this case
have now expired, and it appears that all claim issues have been resolved. As stated in the confirmation order, the
Trustee will only disburse on allowed claims provided for in the plan and for which a timely proof of claim was
filed. If the plan provides for a claim but no timely proof of claim has been filed, the Trustee will not disburse on
that claim, subject to direction from the court. Below is a list of all claims provided for by the confirmed plan
and/or for which a proof of claim was filed with a description of how such claims will be administered by the
Chapter 13 Trustee during the life of the plan.
    ABSENT A TIMELY FILED OBJECTION WITH THE BANKRUPTCY COURT, THE TRUSTEE WILL
           ADMINISTER CLAIMS IN THIS CASE PURSUANT TO THE LIST OF CLAIMS BELOW
        On or before April 08, 2019, any objection to the Trustee’s Report of Claims must be filed with the
bankruptcy court and served on the trustee. On or before April 08, 2019, you must also contact the Bankruptcy
Court to reserve a date and time when your objection will be heard by the Bankruptcy Judge and then give the
trustee notice of such hearing. If an objection is not both timely filed and noticed for a hearing, the Trustee’s Report
of Claims will become final and incorporated into the confirmation order, and it will control all disbursements by
the Chapter 13 trustee, subject to subsequent direction from the court.


Dated: 03/08/2019                                          LAJ /S/
                                                           LON A. JENKINS
                                                           CHAPTER 13 TRUSTEE

  Note: The following claims have Step Payments:
  Claim No. 1 Regional Acceptance Corporation
      07/01/2018     06/30/2019                      $64.00
      07/01/2019     07/31/9999                     $140.00
     Case 18-24326            Doc 38     Filed 03/13/19 Entered 03/13/19 01:04:52                     Desc Main
                                           Document Page 3 of 5


Claim                                                                        Claim                    Monthly      Interest
 No. Creditor Name                       Claim Description                  Amount        Value       Payment       Rate

2      INTERNAL REVENUE SERVICE            PRIORITY (NO unsecd. interest)     $2,908.05      $0.00      Pro Rata         0.00
                                           ASSESSED PRI TAX
2      INTERNAL REVENUE SERVICE            UNSECURED                           $405.51       $0.00      Pro Rata         0.00
                                           ASSESSED UNSEC TAX
       JODY L. HOWE                        ATTORNEY FEE                       $3,500.00      $0.00      Pro Rata         0.00

5      PORTFOLIO RECOVERY ASSOCIATE        UNSECURED                       $640.22           $0.00      Pro Rata         0.00
                                           CREDIT
1      Regional Acceptance Corporation     UNSECURED                    $10,636.26           $0.00      Pro Rata         0.00
                                           Split Claim
1      Regional Acceptance Corporation     VEHICLE SECD (PERMO level 17 $6,375.00         $6,375.00     $64.00           3.25
                                           2010 MAZDA 3/PV=$6,375 @ 3.2
4      RESURGENT CAPITAL SERVICES          UNSECURED                       $150.00           $0.00      Pro Rata         0.00
                                           MEDICAL
3      WHARTHOG VENTURES LLC               UNSECURED                       $884.10           $0.00      Pro Rata         0.00
                                           SHORT TERM INSTALLMENT L
             Case 18-24326            Doc 38        Filed 03/13/19 Entered 03/13/19 01:04:52                         Desc Main
                                                      Document Page 4 of 5
                                                 United States Bankruptcy Court
                                                       District of Utah
 In re:                                                                                                       Case No. 18-24326
 EDINA FULAN                                                                                                  Chapter 13
          Debtor
                                                   CERTIFICATE OF SERVICE
 District/off: 1088-c                  User: 563                           Page 1 of 2                          Date Rcvd: Mar 11, 2019
                                       Form ID: TROC                       Total Noticed: 25


 Notice by first class mail was sent to the following persons/entities by the Noticing Center on
 Mar 12, 2019.
 db            EDINA FULAN,    4885 SOUTH COTTONWOOD LANE,    SALT LAKE CITY, UT 84117-6223
 1             AD ASTRA RECOVERY,    7330 W 33RD ST N STE 118,     WICHITA, KS 67205-9370
 2             AFTER HOURS MEDICAL,    PO BOX 1000,    DRAPER, UT 84020-1000
 3             BONNEVILLE BILLING,    1186 E 4600 S STE 100,     OGDEN, UT 84403-4896
 4             BONNEVILLE COLLECTIONS,    PO BOX 150621,    OGDEN, UT 84415-0621
 5             CASH CENTRAL,    ATTN: BANKRUPTCY,    84 EAST 2400 NORTH,    NORTH LOGAN, UT 84341-2902
 6             DISCOVER FINANCIAL,    PO BOX 3025,    NEW ALBANY, OH 43054-3025
 7             DISCOVER FINANCIAL SERVICES LLC,     PO BOX 3025,    NEW ALBANY OH 43054-3025
 8             EPN INC,    746 E 1910 S #3,   PROVO, UT 84606-6225
 9             ERC/ENHANCED RECOVERY CORP,    8014 BAYBERRY RD,     JACKSONVILLE, FL 32256-7412
 10            EXPRESS RECOVERY SERVICES, INC,     PO BOX 26415,    SALT LAKE CITY, UT 84126-0415
 12            INTERNAL REVENUE SERVICE,    CENTRALIZED INSOLVENCY OPERATIONS,      PO BOX 7346,
                PHILADELPHIA, PA 19101-7346
 13            JODY L. HOWE,    UTAH BANKRUPTCY PROFESSIONALS, P. C.,     9227 SOUTH 1300 EAST,
                SANDY, UT 84094-3127
 14            LONE PEAK HOSPITAL,    RESURGENT CAPITAL SERVICES,     PO BOX 1927,    GREENVILLE, SC 29602-1927
 15            MOUNTAIN AMERICA CREDIT UNION,     735 SOUTH STATE STREET #300,     SALT LAKE CITY, UT 84111-3821
 16            MOUNTAINLAND COLLECTIONS, INC,     ATTN: BANKRUPTCY,    PO BOX 1280,    AMERICAN FORK, UT 84003-6280
 17            NATIONAL CREDIT ADJUSTERS, LLC,     327 W 4TH AVE,    PO BOX 3023,    HUTCHINSON, KS 67504-3023
 18            PORTFOLIO RECOVERY ASSOCIATES LLC,     PO BOX 41067,    NORFOLK VA 23541-1067
 19            REGIONAL ACCEPTANCE CO,    8101 E PRENTICE AVE STE,     GREENWOOD VILLAGE, CO 80111-2909
 20            REGIONAL ACCEPTANCE CORPORATION,     PO BOX 1847,    WILSON, NC 27894-1847
 21            SIMPLIFIED,    595 SOUTH RIVERWOODS PKWY,    LOGAN, UT 84321-6838
 24            THE LOFTS AT 7800,    7650 EURO DR,    MIDVALE, UT 84047-5049
 25            UTAH STATE TAX COMMISSION,    ATTN BANKRUPTCY UNIT,     210 N 1950 W,
                SALT LAKE CITY, UT 84134-7040
 26            WELLS FARGO BANK CARD,    MAC F82535-02F,    PO BOX 10438,    DES MOINES, IA 50306-0438
 27            WHARTHOG VENTURES, LLC,    623 SOUTH AMERICANA BLVD.,     BOISE, ID 83702-6732

 Notice by electronic transmission was sent to the following persons/entities by the Noticing Center.
 NONE.                                                                                       TOTAL: 0

               ***** BYPASSED RECIPIENTS (undeliverable, * duplicate) *****
 22               SWIFT FNDS,   927 DEEP VALLEY DR,   RETURNED MAIL--99999
 23               THE BEST SERVICE CO/CA,   ATTN: BANKRUPTCY,   10780 SANTA MONICA BLVD. SUITE 140,
                   RETURNED MAIL--99999
 11*              EXPRESS RECOVERY SERVICES, INC.,   PO BOX 26415,   SALT LAKE CITY, UT 84126-0415
                                                                                                TOTALS: 2, * 1




I, Joseph Speetjens, declare under the penalty of perjury that I have sent the document specified in the Form ID field of this Certificate of
Service to the above listed entities in the manner shown, and prepared the Certificate of Service and that it is true and correct to the best
of my information and belief.




Date: Mar 12, 2019                                       Signature:
         Case 18-24326       Doc 38     Filed 03/13/19 Entered 03/13/19 01:04:52           Desc Main
                                          Document Page 5 of 5


District/off: 1088-c         User: 563                   Page 2 of 2                   Date Rcvd: Mar 11, 2019
                             Form ID: TROC               Total Noticed: 25


The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on March 13, 2019 at the address(es) listed below:
nef           LON JENKINS TR
nef           UNITED STATES TRUSTEE
                                                                                            TOTAL: 2
